Citation Nr: 0515387	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  99-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sickle cell 
disease.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for a joint disorder.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for a skeletal 
disorder.

6.  Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Although the Board denied service 
connection for shoulder, left knee, and back disorders in 
February 1990, the present joint and skeletal claims are 
found to be new claims for generalized or systemic disorders 
rather than an attempt to reopen these previously denied 
claims.  The case was before the Board and remanded for 
additional development in June 2004.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  Persuasive evidence demonstrates the veteran's sickle 
cell disease was not manifest nor symptomatic during active 
service.

3.  The evidence demonstrates the veteran's present eye, 
generalized joint, heart, generalized skeletal, and foot 
disorders were neither incurred in service nor as a result of 
a service-connected disability.




CONCLUSIONS OF LAW

1.  Sickle cell disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  An eye disorder was not incurred in or aggravated by 
active service, nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

3.  A joint disorder was not incurred in or aggravated by 
active service, nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

4.  A heart disorder was not incurred in or aggravated by 
active service, nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

5.  A skeletal disorder was not incurred in or aggravated by 
active service, nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

6.  A foot disorder was not incurred in or aggravated by 
active service, nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in March 2001 
and June 2004.  The June 2004 correspondence included notice 
that he should provide any evidence in his possession that 
pertained to the claims.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  The service connection issues on appeal were 
re-adjudicated in a February 2005 supplemental statement of 
the case.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R. § 3.159.  The claimant must 
cooperate fully and must provide enough information to 
identify and locate existing records, including the person, 
company, agency, or other custodian holding the records, the 
approximate time frame covered by the records, and in the 
case of medical treatment records the condition for which the 
treatment was provided.  If necessary, the claimant must 
authorize the release of existing records in a form 
acceptable to the person, company, agency, or other custodian 
holding the records.

In this case, the veteran's available service medical records 
and all identified and properly authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  In correspondence dated June 25, 
2004, the veteran was specifically requested to complete a VA 
Form 21-4142 for each non-VA doctor and medical care facility 
that had treated him.  He was instructed to provide a 
separate copy for each doctor and to provide complete names, 
addresses, and approximate dates of treatment so records 
could be requested.  Although in July 2004 the veteran 
returned a signed VA Form 21-4142 and a separate VA Form 21-
4138 with a list of medical facilities and dates of 
treatment, he did not cooperate with VA efforts to assist him 
by providing the information as requested nor did he express 
how those records may be relevant to his present claims.  The 
Board finds there is no evidence demonstrating that any 
records relevant to the present matters on appeal exist as to 
warrant additional VA notice or assistance.  Further attempts 
to obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained in October and November 2004.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination of these matters.  Therefore, the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Factual Background

Service medical records are negative for complaint, 
treatment, or diagnosis of sickle cell disease or chronic 
eye, joint, heart, skeletal, or foot disorders.  Records show 
the veteran was treated for heat cramps and myositis in 
October 1966, for left knee pain in November 1966, for back 
strain (after complaining of abdominal pain radiating through 
the chest into the upper back) and pain of unknown etiology 
in December 1966, for nausea and vomiting in August 1967, and 
for left thumb strain and cystic lesion in September 1967.  
The veteran's October 1967 separation examination revealed 
normal clinical evaluations of the eyes, heart, feet, and 
musculoskeletal system.

Private medical records dated in July 1983 included a 
diagnosis of bilateral rotator cuff bursitis.  In December 
1987, he reported a history of back trouble with complaints 
of back pain after wrestling with his spouse.  X-rays 
revealed mild narrowing of the L5-S1 interspace and a 
transitional L5 vertebra with sacralization of its transverse 
processes.  The diagnosis was acute lumbosacral strain.  
Reports dated in January 1988 show he reported a history of 
bursitis and complained of a two week history of left hip 
pain.  The final diagnosis was sciatica, possible lumbar 
herniated nucleus pulposus.  

On VA examination in August 1988 the veteran complained of 
shoulder pain and back pain radiating down the legs.  The 
diagnoses included rule out rheumatoid arthritis.  

In February 1990, the Board, in pertinent part, denied 
service connection for shoulder, left knee, and back 
disorders.  It was noted the veteran had been treated for 
acute shoulder, left knee, and back disorders in service, but 
that they had resolved without residual disability.

VA medical records dated in April 1990 noted the veteran had 
a history of probable fibromyalgia with 20 plus years of 
diffuse joint pain and sickle cell/B. (Beta) thalassemia with 
retinopathy.  The diagnoses included angina, sickle B. 
thalassemia retinopathy, and arthralgia.  

VA examination in August 1990 included diagnoses of severe 
sickle cell disease with multiple infarctions to the head of 
the left humerus, deformities of the mid thoracic vertebrae 
with symptomatic pain probably due to sickle cell disease, 
degenerative joint disease of the lumbar spine, ischemic 
heart disease, and bilateral chorioretinitis.  It was noted 
the veteran reported he had been seen in service for joint 
pain, but that no cause had been found.  He stated that after 
service he had worked as a truck driver until 1987 when he 
quit because of back trouble and fatigue.  He stated sickle 
cell tests had been positive on several occasions in the 
past.  

Private medical reports from Dr. L.B. dated in December 1993 
included diagnoses of bilateral proliferative sickle 
retinopathy, right eye pinpoint macula hole, and right eye 
epiretinal membrane.  Reports dated in 1994 note laser 
treatment for proliferative sickle retinopathy.

In correspondence dated in April 1998 the veteran requested 
entitlement to service connection for eye, joint, heart, 
skeletal, and foot disorders as secondary to sickle cell 
anemia he had during active service.  In his August 1998 
notice of disagreement he asserted he had the sickle cell 
anemia trait while he was on active duty and that all of his 
present health problems were secondary to his sickle cell 
anemia.  He asserted in his July 1999 VA Form 9 that the 
unexplained and undiagnosed muscle, bone, and joint pains he 
experienced while on active duty were clinical manifestations 
of sickle cell anemia caused by tissue ischemia.  He claimed 
unexplained arthralgias were classical symptoms of sickle 
cell anemia.  

In support of his claim he submitted copies from the 27th 
Edition of Dorland's Illustrated Medical Dictionary defining 
sickle cell anemia as a hereditary, genetically determined 
hemolytic anemia characterized by symptoms including 
arthralgia and acute attacks of abdominal pain.  He also 
submitted copies of pages 316 to 320 from the 1989 Edition of 
Conn's Current Therapy providing additional information on 
sickle cell disease.  He highlighted text indicating that 
persons with sickle cell anemia were particularly prone to 
proliferative retinopathy and that even when the anemia was 
very slight and symptoms were mild typical pain crises and 
infarcts could occur.  Additional text notes that as the more 
anemic adults approach middle age congestive cardiac failure 
may set in.  

VA medical records dated in November 2000 show that a bone 
scan revealed prominent cystic and sclerotic changes within 
the humeral heads without evidence of osteoarthritic 
degeneration and most likely compatible with avascular 
necrosis.  Subsequent records show treatment including for 
sickle cell anemia, coronary artery disease with angina, 
hypertension, gout, and blindness.

In correspondence dated in June 2001 the veteran stated that 
he had been born with the sickle cell trait, but that he did 
not develop sickle cell disease until he was drafted into 
military service.  He reiterated his claim that the 
unexplained and undiagnosed muscle, bone, and joint pains he 
experienced while on active duty were clinical manifestations 
of sickle cell anemia caused by tissue ischemia.  

VA examination in October 2004, in essence, found that while 
the veteran had the sickle cell trait during active service 
he did not have any specific symptoms indicative of sickle 
cell disease.  It was noted that findings at that time were 
of acute pain.  It was the examiner's opinion that the 
veteran's sickle cell trait was a congenital blood 
abnormality and that it was not likely related to the 
episodes described in service.  

An October 2004 cardiac examination included diagnoses of 
cardiomyopathy and second degree AV block, status post 
pacemaker implant.  It was the examiner's opinion that these 
disorders were not caused by nor a result of sickle cell 
disease.  The examiner noted the medical literature did not 
indicate sickle B. thalassemia as a cause of cardiomyopathy 
or bundle branch block.  A joints examination revealed 
bilateral avascular necrosis to the humerus, hip, and femur.  
A general medical examination included a diagnosis of gout.  
The examiner noted that the veteran's gout was not related to 
sickle cell anemia and that foot pain was not manifest during 
military service.

VA ocular examination in November 2004 included diagnoses of 
right eye maculopathy secondary to sickle cell anemia and 
peripheral retinal degeneration with bilateral laser 
treatment scarring.  It was noted the veteran was nearly 
completely blind in his right eye and had decreased left eye 
vision which were likely secondary to his sickle cell 
disease.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  Congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable VA legislation.  38 C.F.R. § 3.303(c).  VA General 
Counsel Precedent Opinion has held that service connection 
may be granted for disease, but not defects, which are 
congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOPGCPREC 82-90 (July 18, 
1990).  

VA regulations note that sickle cell trait alone, without a 
history of directly attributable pathological findings, is 
not a ratable disability.  Cases of symptomatic sickle cell 
trait are to be forwarded to the Director, Compensation and 
Pension Service for consideration.  38 C.F.R. § 4.117, 
Diagnostic Code 7714 (2004).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be considered 
service connected.  38 C.F.R. § 3.310 (2004).  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service-connected 
disorder, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including cardiovascular disease, become manifest 
to a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."), citing State v. Asbury, 415 S.E.2d 891, 895 
(W. Va. 1992).  The Court has held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
veteran's sickle cell disease and present eye, heart, 
generalized joint, generalized skeletal, and foot disorders 
were neither incurred in nor aggravated by active service.  
There is no evidence of cardiovascular or arthritis disease 
having become manifest within one year of the veteran's 
discharge from active service.  Although the veteran has 
present eye disabilities related to his sickle cell disease, 
there is no evidence of any eye disorder either having been 
incurred during active service or as a result of a service-
connected disability.  

The Board further finds that the October 2004 VA examiner's 
opinion is persuasive that there was no history of directly 
attributable pathological findings or symptoms of sickle cell 
disease manifest during active service.  While the medical 
literature submitted by the veteran is competent evidence and 
may be construed as favorable to the veteran's claim, the 
Board finds the opinion of the October 2004 VA physician 
based upon a complete review of the veteran's claims file 
warrants a greater degree of probative weight.  It was the 
opinion of the examiner that the findings shown in service 
were for acute pain and were unrelated to the type of 
specific symptoms indicative of sickle cell disease.

Although the veteran believes his present health problems are 
the result of sickle cell disease that became manifest during 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical 
causation.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection for sickle cell disease and eye, joint, heart, 
skeletal, and foot disorders must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claims.




ORDER

Entitlement to service connection for sickle cell disease is 
denied.

Entitlement to service connection for an eye disorder is 
denied.

Entitlement to service connection for a joint disorder is 
denied.

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for a skeletal disorder is 
denied.

Entitlement to service connection for a foot disorder is 
denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


